                          Case 19-12689-BLS             Doc 2      Filed 12/18/19        Page 1 of 29



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )   Chapter 11
                                                                    )
         HIGH RIDGE BRANDS CO., et al.,1                            )   Case No. 19–_________ (___)
                                                                    )
                                                                    )   (Joint Administration Requested)
                                   Debtors.                         )
                                                                    )

                 DECLARATION OF M. BENJAMIN JONES IN SUPPORT OF DEBTORS’
               CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS AND APPLICATIONS

         I, M. Benjamin Jones, declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury that:

                          1.       I am the Chief Restructuring Officer (the “CRO”) of the above-captioned

         debtors and debtors-in-possession (collectively, the “Debtors” or “High Ridge”). I am also a

         Senior Managing Director of Ankura Consulting Group, LLC (“Ankura”). I am familiar with the

         day-to-day operations and business and financial affairs of the Debtors, having worked with the

         Debtors since July 9, 2019. All facts set forth in this declaration (this “Declaration”) are based

         on my personal knowledge, my communications with other members of the Debtors’ senior

         management, discussions with my colleagues who are also working on this matter, my review of

         relevant documents, or my opinion, based on my overall professional experience, in light of my

         personal knowledge of the Debtors’ operations, business affairs, and financial condition. If called

         as a witness, I could and would competently testify to the matters set forth herein based on the

         foregoing. I am duly authorized to submit this Declaration on behalf of the Debtors.




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: High Ridge Brands Holdings, Inc. (5996); HRB Midco, Inc. (8170); HRB Buyer, Inc. (3945); High
         Ridge Brands Co. (5871); Golden Sun, Inc. (4712); Continental Fragrances, Ltd. (2541); Freshcorp, Inc. (3238);
         Children Oral Care, LLC (disregarded entity for tax purposes); and Dr. Fresh, LLC (5167). The mailing address for
         each of the Debtors is 333 Ludlow Street, South Tower, 2nd Floor, Stamford, Connecticut 06902.
24977308.17
                        Case 19-12689-BLS         Doc 2     Filed 12/18/19     Page 2 of 29




                        2.      I have more than twenty years of experience in the complex corporate

         reorganization industry, and I have served in numerous turnaround management positions

         including president, CRO, and chief financial officer for both private and public companies. I

         have played key roles in dozens of high-profile restructurings/mergers and acquisitions including

         Trident Holdings, Mariner Post-Acute Networks, Centennial Healthcare, World Health

         Alternatives, The Penn Traffic Company, Milacron, Lionel, Caraustar Industries, Golden Books

         Family Entertainment, and Signature Healthcare. Prior to joining Ankura, I began my career at

         Ernst & Young, focusing on valuations and middle-market corporate finance transactions. In

         1998, I joined CDG Group to focus on restructurings and reorganizations, rising to the level of

         senior managing director. I have a bachelor’s degree in accounting, with distinction, from Wake

         Forest University.

                        3.      On the date hereof (the “Petition Date”), each of the Debtors filed a

         voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.

         §§ 101–1532 (the “Bankruptcy Code”). The Debtors intend to continue in possession of their

         assets and the management of their businesses as debtors-in-possession during the pendency of

         these chapter 11 cases (the “Chapter 11 Cases”).

                        4.      This Declaration is submitted (i) to provide a brief overview of the Debtors

         and the Chapter 11 Cases and (ii) in support of the Debtors’ chapter 11 petitions and “first day”

         motions and applications (collectively, the “First Day Motions”), which have been filed, among

         other things, to minimize the adverse effects of the Debtors’ filing for chapter 11 protection and to

         enhance the Debtors’ ability to maximize value for the benefit of their estates and creditors.

                        5.      A chart detailing the organizational structure of the Debtors as of the

         Petition Date is attached hereto as Exhibit A (the “Organizational Chart”).

24977308.17
                                                          2
                        Case 19-12689-BLS         Doc 2    Filed 12/18/19     Page 3 of 29




                                           GENERAL BACKGROUND

         A.     The Debtors’ History

                        6.     High Ridge was formed to acquire the rights to the Zest soap brand in the

         United States, Canada, Puerto Rico, and certain other Caribbean countries from The Procter &

         Gamble Company in January 2011. From 2011 to 2015, the Debtors focused their portfolio on

         skin cleansing and hair care products, developing a broad mix of value brands and channels of

         distribution. Given their focus on value price points, the goal of the Debtors’ early strategy was

         to minimize costs, which they did by concentrating supply and optimizing logistics to leverage

         unit volumes to create a low cost structure with fully outsourced manufacturing and logistics

         primarily in the United States. Said differently, the Debtors’ original business plan revolved

         around low-cost, low-margin, and high-volume product distribution. Since acquiring the Zest

         rights in 2011, the Debtors have built a multi-brand personal care platform by successfully

         integrating six additional acquisitions, the most recent of which being the DR. Fresh business.

                        7.     On December 29, 2016, the Debtors acquired DR. Fresh, which focuses on

         select oral care subcategories such as value manual toothbrushes, children’s oral health, and travel

         kits. DR. Fresh’s products include manual and power toothbrushes, oral rinses, travel kits, floss,

         and picks. DR. Fresh’s value-focused brands include REACH and DR. Fresh. Its children-

         focused brand, Firefly, maintains a strong portfolio of licensed products, such as LOL, Avengers,

         and Lion King, among others. Similar to the Debtors’ skin cleansing and hair care business, DR.

         Fresh operated on an Asset Light Model (as defined below) with multiple suppliers of most

         product lines, primarily located in China. DR. Fresh’s products, like the Debtors’ skin cleansing

         and hair care platforms, are generally consumable and non-discretionary in nature, positioning




24977308.17
                                                          3
                        Case 19-12689-BLS        Doc 2    Filed 12/18/19     Page 4 of 29




         them for resilience through economic cycles and aligning them in this regard with the overall

         portfolio of the Debtors’ products.

                        8.     Given that the Company’s hair care and skin cleansing brand portfolio was

         concentrated in product segments (e.g., bar soap and hair spray) and price points (e.g., opening

         price points and value) that were shrinking due to shifting consumer preferences and a strong

         economy that led to a reduction in shelf space allotted to value priced products, the Debtors have

         focused recently on transformative innovation to drive topline growth in growing segments (e.g.,

         natural products, texturizers, and body wash) at slightly higher price points. The company has

         also invested in capability and capacity across the organization to elevate the speed it can bring

         products to market, its customer service, and its performance management. These tactics, in

         conjunction with their recent acquisitions, have positioned the Debtors well for sustainable,

         profitable growth.

                        9.     The United States represents the vast majority of the Debtors’ net sales;

         however, the Debtors also sell their products in certain international markets, including Canada,

         the United Kingdom, and Mexico. In addition, the Debtors’ acquisition of DR. Fresh in 2016,

         which provided High Ridge with an office in the United Kingdom, effectively positions the

         Debtors to expand their international presence for their combined businesses.

                        10.    During the twelve-month period ended December 31, 2018, the Debtors

         generated net sales of $301.1 million, net loss of $62.5 million, and Adjusted EBITDA of $35.5

         million.

         B.     The Debtors’ Product Categories

                        11.    High Ridge is one of the ten largest independent branded personal care

         companies in the United States by unit volume.        The Debtors, headquartered in Stamford,

24977308.17
                                                         4
                             Case 19-12689-BLS             Doc 2      Filed 12/18/19        Page 5 of 29




         Connecticut, have developed a diverse portfolio of over fourteen trusted brands across a wide

         variety of market segments with a particular focus on skin cleansing, hair care, and oral care,

         many of which are household names that enjoy strong brand recognition with consumers. In the

         United States, the Debtors operate in the $8.3 billion skin cleansing, $13.1 billion hair care, and

         $8.6 billion oral care categories (the “Product Categories”). The Debtors sell their products, and

         have a track record of effectively launching new products, across multiple retail channels

         including mass market, dollar, grocery, and drug stores.

                    i.       Skin Cleansing

                             12.      In the Debtors’ skin cleansing Product Category, which comprised

         approximately 32% of the Debtors’ net sales for the twelve-month period ended December 31,

         2018, the Debtors focus on the value subcategory. The Debtors’ products in this category include

         bar soap and body wash and the skin cleansing brand portfolio includes Zest, Coast, and White

         Rain. The Debtors are ranked fifth in skin cleansing in the United States,2 and the corporate

         strategy for the skin cleansing Product Category is to offer quality products with compelling

         benefits at value price points. The focus for the skin cleansing Product Category is on increasing

         profitably; growing the brands through marketing support, a pipeline of new products, and

         innovation; and maximizing distribution gains.

                    ii.      Hair Care

                             13.      In   the Debtors’ hair             care Product     Category,      which     comprised

         approximately 33% of the Debtors’ net sales for the twelve-month period ended December 31,

         2018, the Debtors focus on the value and premium subcategories. The Debtors’ products in this

         category include shampoo and conditioner, hair spray, gel, mousse, and other hair treatment


         2
              Based on Nielsen tracked channel sales for 52 week period ended 6/15/19 for skin cleansing, by unit volume.

24977308.17
                                                                     5
                             Case 19-12689-BLS             Doc 2      Filed 12/18/19        Page 6 of 29




         products and the hair care portfolio of value brands includes Alberto VO5, White Rain, Rave, and

         LA Looks while the portfolio of premium brands includes SGX NYC, Thicker Fuller Hair, and

         Zero Frizz brands. The Debtors are ranked sixth in the hair care Product Category in the United

         States.3 The focus for the hair care Product Category is to maximize growth by delivering

         compelling innovation that delivers premium product performance at mass-market prices, driving

         sales through marketing, and increasing distribution.

                    iii.     Oral Care

                             14.      In   the Debtors’ oral             care Product      Category,     which     comprised

         approximately 35% of the Debtors’ net sales for the twelve-month period ended December 31,

         2018, the Debtors focus on the value and children’s subcategories. The Debtors’ products in this

         category include manual and power toothbrushes, oral rinses, travel kits, floss, and picks. The

         Debtors’ oral care value brands include REACH and DR. Fresh while the Debtors’ children-

         focused brand, Firefly, provides products that are fun and entertaining for children while teaching

         healthy oral care habits. The Debtors are currently ranked first in kids’ toothbrushes and second

         in adult manual toothbrushes in the United States.4 The focus for the value subcategory is to

         provide premium-equivalent features at a compelling value price point, while the focus for the

         children’s subcategory is to offer innovative designs and leverage Firefly’s proven licensing

         strategy with top children’s franchises, which include Avengers, Lion King, LOL Surprise,

         Shopkins, Treasure X, Spongebob, Paw Patrol, My Little Pony, Barbie, and Hello Kitty, among

         others. In addition, DR. Fresh has a strong track record of product innovation in this category

         with 81 new product launches since 2014.


         3
              Based on Nielsen tracked channel sales for 52 week period ended 6/15/19 for hair care, by unit volume.
         4
            Nielsen tracked channel sales for 52 week period ended 6/15/19 for oral care. Kids figure includes toothbrush and
         rinse categories and based on units. Adult manual toothbrush figure based on equivalized units.

24977308.17
                                                                     6
                       Case 19-12689-BLS         Doc 2    Filed 12/18/19    Page 7 of 29




         C.     The Asset Light Model

                       15.     The Debtors operate on an asset-light, low-cost business model (the “Asset

         Light Model”), which allows for a flexible and scalable cost structure, provides the Debtors with

         volume-driven cost advantages, and enables a low level of capital investment in machinery,

         equipment, and working capital. The Debtors are one of only a few large-scale, branded, personal

         care companies in the United States that exclusively follows the Asset Light Model, and the

         Debtors’ high-unit volumes make High Ridge an important customer to third-party vendors.

         Further, the Asset Light Model allows the Debtors to focus their resources on sales and

         marketing, product innovation and commercialization, production planning and efficient

         inventory management, quality and cost control across their platform.

                i.     Outsourcing and Manufacturing

                       16.     In order to make the Debtors more competitive and efficiently allocate the

         Debtors’ resources, the Debtors’ strategy has been to outsource the production of their products

         through a highly scalable, capital-light network of third-party manufacturers.     The Debtors’

         contract manufacturing partners have robust research and development capabilities that the

         Debtors are able to leverage for low-cost, new-product development and cost-reduction

         initiatives. Further, redundant capabilities across the Debtors’ network of manufacturers create

         greater supply certainty as well as competitive pricing. This contract manufacturing drives cost

         efficiency through the ongoing qualification and bidding of products, which drives down

         procurement costs.

                       17.     The Debtors enter into manufacturing agreements for many of their

         products, each of which varies based on the capabilities of the third-party manufacturer and the

         products being supplied.     These agreements outline manufacturer obligations and product


24977308.17
                                                         7
                        Case 19-12689-BLS         Doc 2    Filed 12/18/19     Page 8 of 29




         specifications with respect to the brand or brands being produced. The purchase price of products

         is subject to change pursuant to the terms of these agreements due to fluctuations in pricing of raw

         materials, packaging, and labor costs. Certain of the Debtors’ other products are manufactured on

         a purchase order basis, which is generally based on batch sizes and results in no long-term

         obligations or commitments for either party.

                ii.     Warehousing and Distribution

                        18.    The Debtors receive orders from retailers and brokers primarily by

         electronic data interchange, which automatically enters each order into the applicable computer

         systems and then routes the order to the Debtors’ distribution centers. The distribution center in

         turn sends a confirmation that the order was received, fills and ships the order to the customer,

         and sends a shipment confirmation to the Debtors. Upon receipt of the shipment confirmation,

         the Debtors send an invoice to the customer.

                        19.    The Debtors manage product distribution in the continental United States

         primarily through three distribution facilities located in Columbus, Ohio, St. Louis, Missouri, and

         Redlands, California, which are owned and operated by a third-party provider. The Debtors’ U.S.

         warehouse provider provides warehouse services while the Debtors’ U.S. freight vendor provides

         handling and shipping services with respect to the Debtors’ full line of products. Between the two

         providers, the Debtors obtain complete management services, claims administration, proof of

         delivery, procurement, report generation, automation, and freight payment services.

                        20.    This logistics network and its supporting systems are highly scalable and

         have capacity to support additional growth. The Debtors have also selected their third-party

         distribution centers to be strategically located to drive efficiencies in freight rates and their




24977308.17
                                                          8
                        Case 19-12689-BLS         Doc 2    Filed 12/18/19     Page 9 of 29




         outsourced freight management firm to leverage their scale to lower freight rates and ensure

         consistent on-time deliveries to customers, a critical industry key performance indicator.

         D.     The Debtors’ Core Strengths

                i.      Leading Market Positions in Large and Stable Product Categories.

                        21.    The Debtors competitively differentiate their products with a mission to

         provide excellent experiences to savvy consumers. In the United States, the total market size of

         the Debtors’ addressable Product Categories is approximately $30 billion.           Driven by the

         consumable and non-discretionary nature of many personal cleansing categories, each of the

         addressable subcategories in which the Debtors compete has experienced overall sales growth of

         approximately 1-3% over the period from 2012 to 2018. Each of their brands has a distinct

         competitive position within its subcategory that the Debtors believe is important to their retailer

         customers. Further, due to the Debtors’ focus on key niches where they can succeed, best in class

         logistics platform, and speed to market with new products, the Debtors are positioned to maintain

         growth amidst their small independent and large multi-national competitors. This approach has

         fostered strong relationships with a wide variety of retailers across the United States and Canada,

         and, with the acquisition of DR. Fresh, the Debtors are positioned to further expand their

         international presence.

                ii.     Diversified Portfolio of Recognized Consumer Brands.

                        22.    Several of the brands in the Debtors’ portfolio were established decades

         ago by large multinational companies who invested significantly in national media to build strong

         brand recognition, and these brands continue to enjoy significant consumer awareness and

         loyalty. The Debtors’ research shows that these brands have broad appeal across attractive

         consumer demographics and are well-positioned for growth through innovation and marketing


24977308.17
                                                          9
                       Case 19-12689-BLS         Doc 2     Filed 12/18/19     Page 10 of 29




         support. In addition, the Debtors’ diverse product and brand portfolio reduces reliance on a single

         category of products, and several of our brands are favored by retailers as a result of their ability

         to drive increased traffic, number of items purchased, incremental sales, and above category-

         average retailer margins.

                iii.    Deep and Strategic Customer Relationships

                        23.     The Debtors have deep and strategic relationships with their diverse retail

         partners, which are driven by their scale, consumer brand affinity, flow of innovation, high

         service standards, and speed to market capabilities. Given the decades-long history of many of

         the Debtors’ brands, the Debtors’ brands have been sold at several of the Debtors’ retail

         customers since prior to the founding of High Ridge. The Debtors add value to their retail

         customers by providing advisory insights to assess product categories and consumer needs,

         collaborating on product development, and jointly exploring white space opportunities. The

         Debtors also provide customer-oriented services, including delivery, channel, and customer-

         specific products and packaging formats, customer pickup programs, and replenishment support.

         The Debtors’ products are sold by nineteen of the top twenty U.S. retailers operating in the

         Debtors’ product category markets (by revenue), with most of these retailers carrying multiple

         High Ridge products across each of the Debtors’ Product Categories.              The Debtors’ key

         customers include Walmart, Dollar Tree, Dollar General, Walgreens, Kroger, Family Dollar, 99

         Cents Only Stores, CVS, HEB, Wakefern and other blue chip retailers. In addition, the Debtors’

         experienced management team maintains direct relationships with senior management of many of

         the Debtors’ key customers, further enhancing the strength of their customer relationships.




24977308.17
                                                          10
                       Case 19-12689-BLS        Doc 2    Filed 12/18/19     Page 11 of 29




                 iv.   Differentiated Marketing and Innovation Capabilities.

                       24.     The Debtors deploy efficient investments across a multifaceted marketing

         platform to drive brand awareness, covering traditional media as well as earned media and owned

         media, including social media platforms. The Debtors’ in-house product development team

         provides the Debtors with research and development expertise that positions High Ridge to

         develop products with distinctive features and strong retailer and consumer appeal. Moreover, the

         Debtors new-product process enables the Debtors to quickly bring meaningful innovations to

         market. For example, the Debtors efficiently leveraged their technological expertise to develop

         an exclusive “Bond Building” hair care technology and bring a premium hair care brand based on

         that technology, SGX NYC, from concept to market in twelve months. Then, in year two, the

         Debtors were able to expand the product assortment to include styling and styling treatments that

         appeal to a broader consumer base. Thus far, SGX NYC has won two awards, the Allure 2019

         Best of Beauty Awards, which is recognized by 82% of women nationally as the most trusted

         beauty award, while also succeeding in the market, having won shelf space in approximately

         1,700 Target stores, which carry eight SGX NYC products, and 1,500 Walmarts, which carry nine

         of the brand’s products. Similar processes helped bring to market the Firefly LightSaber Brush,

         which went from prototype to production in approximately six months, and the Firefly Ready-Go

         Brush, which was one of the top selling children’s manual toothbrushes in the United States in

         2016.

                 v.    Management Team with Proven Ability to Acquire, Integrate, and Manage
                       Brands.

                       25.     The Debtors’ management team has extensive industry experience and a

         proven track record of acquiring, integrating, revitalizing, and managing a wide variety of brands

         in several personal care categories.    Moreover, the Debtors’ senior management team has

24977308.17
                                                        11
                          Case 19-12689-BLS             Doc 2      Filed 12/18/19        Page 12 of 29




         expertise in building and scaling a highly efficient supply chain to support growth while

         maintaining a disciplined approach to cost and quality management.

         E.      Capital Structure

                 i.       First Lien Credit Facility5

                          26.      High Ridge Brands Co.; Golden Sun, Inc.; Continental Fragrances, Ltd.;

         Freshcorp, Inc.; Children Oral Care, LLC; and Dr. Fresh, LLC, (the “DIP Borrowers”), and HRB

         Buyer, Inc. (the “DIP Guarantor” and together with the DIP Borrowers, the “DIP Debtors”) are

         parties to that certain First Lien Credit Agreement, dated as of June 30, 2016 (as amended from

         time to time prior to the Petition Date, the “Prepetition First Lien Credit Agreement” and,

         together with the other loan documents, the “Prepetition First Lien Loan Documents”) with

         BMO Harris Bank, N.A., in its capacities as administrative agent (in such capacities, the

         “Prepetition Agent”) and the lenders and issuers party thereto (the “Prepetition First Lien

         Lenders”). The Prepetition First Lien Loan Documents provide for a term loan in the maximum

         amount of $220,000,000 and a revolving credit facility in the maximum principal amount of

         $50,000,000.

                          27.      As of the Petition Date, the DIP Debtors were jointly and severally

         indebted and liable under the Prepetition First Lien Loan Documents in an aggregate principal

         amount not less than $263,400,000, consisting of term loans in the aggregate principal amount of

         $213,400,000 and revolving loans in the aggregate principal amount of $50,000,000, plus all

         interest accrued and accruing thereon, together with all costs, fees, expenses (including attorneys’

         fees and legal expenses), and all other Obligations accrued, accruing, or chargeable in respect

         thereof or in addition thereto (collectively, the “Prepetition First Lien Obligations”).

         5
            Capitalized terms used but not otherwise defined in this subsection shall have the meanings ascribed to such terms
         in the First Lien Credit Agreement.

24977308.17
                                                                  12
                        Case 19-12689-BLS            Doc 2     Filed 12/18/19       Page 13 of 29




                         28.      In connection with the Prepetition First Lien Credit Agreement, the DIP

         Debtors entered into that certain First Lien Pledge and Security Agreement, dated as of June 30,

         2016 (as amended from time to time prior to the Petition Date, the “First Lien Security

         Agreement”), by and between the DIP Debtors and the Prepetition Agent. Pursuant to the First

         Lien Security Agreement and other Prepetition First Lien Loan Documents, each DIP Debtor

         granted senior liens upon and security interests in substantially all of such DIP Debtor’s assets

         other than the Excluded Assets (as such term is defined in the First Lien Security Agreement) to

         the Prepetition Agent as security for the Prepetition First Lien Obligations.6

                  ii.    2017 Senior Unsecured Notes

                         29.      In 2017, Debtor High Ridge Brands Co. (“High Ridge Brands”) issued

         $250,000,000 in senior unsecured notes dated as of March 22, 2017 (the “2017 Senior

         Unsecured Notes” and, together with other loan documents, the “2017 Senior Unsecured Notes

         Documents”) bearing interest at 8.875% with a maturity date of March 15, 2025. High Ridge

         Brands’ domestic subsidiaries, which are also Debtors, guaranteed the 2017 Senior Unsecured

         Notes.

                         30.      As of the Petition Date, High Ridge Brands was indebted and liable to the

         noteholders of the 2017 Senior Unsecured Notes (the “Noteholders”) in an aggregate amount not

         less than $261,000,000 (inclusive of both principal and interest), plus additional interest accruing

         thereon, together with all costs, fees, expenses (including attorneys’ fees and legal expenses), and

         all other obligations accrued, accruing, or chargeable in respect thereof or in addition thereto.




         6
          Contemporaneously with the First Lien Credit Agreement, the DIP Debtors also entered into that certain Second
         Lien Credit Agreement (the “Second Lien Credit Agreement”). The obligations related to the Second Lien Credit
         Agreement were fully paid in connection with the issuance of the 2017 Senior Unsecured Notes (defined below).

24977308.17
                                                              13
                        Case 19-12689-BLS         Doc 2    Filed 12/18/19    Page 14 of 29




                iii.    Trade Debt

                        31.     As of the Petition Date, the Debtors’ books and records list approximately

         $28.7 million in outstanding trade liabilities.

                iv.     Equity Ownership

                        32.     CD&R HRB Holdings, L.P., a non-debtor entity, owns 98.4% of the

         common stock equity Debtor High Ridge Brands Holdings, Inc., and the remaining 1.6% of the

         common stock equity is owned by certain management shareholders.

                        33.     Debtor High Ridge Brands Holdings, Inc. wholly owns Debtor HRB

         Midco, Inc., which in turn wholly owns Debtor HRB Buyer, Inc., which in turn wholly owns

         High Ridge Brands. High Ridge Brands wholly owns Debtors Golden Sun, Inc., Continental

         Fragrances, Ltd., and Freshcorp, Inc. Debtor Freschcorp, Inc. wholly owns Debtors Children Oral

         Care, LLC and Dr. Fresh, LLC. See Organizational Chart at Exhibit A.

         F.     Events Leading to the Commencement of the Chapter 11 Cases

                        34.     The personal care industry is highly competitive and, like many other retail

         industries, undergoing momentous shifts as a result of changing demographics and consumer

         tastes. The Debtors’ oral business remains stable, but the portfolio of legacy brands of hair and

         skin, despite being ranked number five in skin cleansing and number six in hair care, are

         concentrated in market segments and price points that have been declining. In addition, they are

         concentrated in opening price points, i.e., the least costly line of a particular item, and a large

         portion of the Debtors’ distribution of their legacy hair and skin products comes from Dollar

         Stores, both of which make it difficult to pass along inflationary input costs to consumers.

         Because the Debtors’ strategy had originally been a low-cost, volume-based structure with

         similarly low, and now shrinking, margins, this market shift forced the Debtors to pivot. In 2018,


24977308.17
                                                           14
                       Case 19-12689-BLS        Doc 2     Filed 12/18/19     Page 15 of 29




         the Debtors accordingly chose to diversify their portfolio through innovation launches in growing

         segments within the hair and skin categories at significantly accretive gross margins. Given the

         annual product review cycle of most national retailers, the work the Debtors did to pivot to this

         strategy in 2018, which consisted of selling their innovative products during line reviews over the

         summer of 2018, would not bear fruit until 2019 when these products replace others on retailers’

         shelves.

                        35.    The Debtors’ new strategy shifted the company’s mission to “creating

         extraordinary experiences for savvy consumers” fueled by transformative, on-trend innovation

         that creates value for both consumers and customers. Examples of this new innovation include

         (i) new brands such as SGX NYC, the development and launch of which has been described

         above, (ii) relaunches of existing brands such as Thicker Fuller Hair and Zest for Life bodywash,

         (iii) expansion of existing brands into new categories such as Firefly Toothpaste, and (iv) a new,

         digital-focused marketing strategy. These innovations have been well received by consumers and

         retailers, with SGX NYC securing 90,000 points of distribution in its first year and winning two

         prestigious Allure awards (2019 Best of Beauty Awards for “Best of Beauty” and “Best Steals for

         Hair”). Similarly, Firefly Toothpaste has been accepted by several major retailers, although it

         will not hit shelves until the first quarter of 2020. These new innovations require meaningful

         brand support (marketing expense) to build awareness and trial at product launch. This increase

         in marketing expense began when the new innovation products started to hit retailer shelves in

         early 2019.

                        36.    While the Debtors were working to pivot their strategy to drive profitable

         growth through innovation in 2018, the risks of the previous strategy, which included exclusive

         contracts with key manufacturers to lock in low costs, became a negative reality. In particular,

24977308.17
                                                         15
                       Case 19-12689-BLS         Doc 2    Filed 12/18/19     Page 16 of 29




         the Debtors’ exclusive bar soap manufacturer, which had not been able to produce sufficient

         capacity to fulfill orders for some months, increased the Debtors’ price by 60% at the end of its

         contract term. Since the relationship was exclusive, the Debtors did not have a readily available

         alternate supply and were forced to pay the higher costs while they sourced and qualified new

         suppliers, which took 9 months. During those 9 months, the incumbent supplier was also unable

         to provide enough supply to service the Debtors’ current customer orders, and the Debtors’

         service levels, i.e., delivery of orders on time and in full, fell sharply. The Debtors’ ability to

         deliver bar soap orders to its customers on time and in full fell from 96% in April 2018, to 69%

         by December 2018, to 54% by March 2019. Although bar soap service levels have rebounded

         over the last few months, this inability to supply, at its worst, approximately half of the Debtors’

         bar soap orders had a significant negative impact on the Debtors’ liquidity. Further, this liquidity

         constraint came at a time when the Debtors needed that liquidity to support their innovation

         products with marketing investments.

                        37.    As a result, to preserve liquidity to fund the Debtors’ debt-service

         obligations, the Debtors were forced to pull back on some of the innovation-brand focused

         marketing expenses they had planned. This led to lower than expected sales volumes of many of

         their new innovation products and, therefore, excess inventories of those items. The result of this

         has ultimately been that the Debtors’ efforts to pivot to a more diversified portfolio with an

         innovation focus has continued to be hindered by the Debtors’ liquidity profile.

         G.     Prepetition Restructuring Efforts

                i.      Efforts to Address Short-Term Liquidity Constraints

                        38.    From the fourth quarter of 2018 to the first quarter of 2019, the Debtors’

         liquidity declined by approximately $20 million.         This decline resulted from more than


24977308.17
                                                         16
                        Case 19-12689-BLS           Doc 2     Filed 12/18/19      Page 17 of 29




         $16 million of cash interest and amortization on account of the Debtors’ secured and unsecured

         debt and working capital outflow of close to $6 million, which resulted primarily from the

         Debtors carrying higher inventory balances.          As a result of—and to address—this liquidity

         constraint, the DIP Debtors and the Prepetition Agent and Prepetition First Lien Lenders entered

         into a waiver to the Prepetition First Lien Credit Agreement on April 26, 2019 (the “Limited

         Waiver Agreement”) that, among other things, waived the leverage ratio financial covenant

         under the Prepetition First Lien Credit Agreement for the financial covenant periods ending

         March 31, 2019, and June 30, 2019 (the “Financial Covenant Waiver”).

                         39.     Although the Financial Covenant Waiver provided the DIP Debtors with

         additional operational liquidity, the DIP Debtors’ overall liquidity continued to be strained. In

         light of this, throughout the summer of 2019, the Debtors actively engaged with the Prepetition

         First Lien Lenders and an ad hoc group of the Noteholders (the “Ad Hoc Group”) to attempt to

         craft both a short-term and a long-term solution to the DIP Debtors’ liquidity problems.

                         40.     As to a short-term solution, in accordance with the Limited Waiver

         Agreement, the Prepetition First Lien Lenders agreed to extend the Financial Covenant Waiver to

         July 31, 2019, and then to August 15, 2019. On August 15, 2019, the Prepetition First Lien

         Lenders and the DIP Debtors extended the Financial Covenant Waiver (the “First Limited

         Waiver Extension”) that, among other things, further extended the Financial Covenant Waiver to

         August 23, 2019. The First Limited Waiver Extension gave the Prepetition Agent the discretion

         to further extend the Financial Covenant Waiver on a weekly basis to September 12, 2019, which

         the Prepetition Agent ultimately did.7 On September 9, 2019, the Prepetition First Lien Lenders

         and the DIP Debtors further extended the Financial Covenant Waiver to October 8, 2019, and
         7
            Specifically, the First Lien Agent extended the Financial Covenant Waiver to August 30, September 4, and
         September 10.

24977308.17
                                                             17
                       Case 19-12689-BLS         Doc 2    Filed 12/18/19      Page 18 of 29




         entered into a forbearance with respect to amortization and interest payments due in September

         under the Prepetition First Lien Credit Agreement (together, the “Second Limited Waiver

         Extension and Forbearance”). The Second Limited Waiver Extension and Forbearance was

         extended to October 15, 2019, November 15, 2019, December 13, 2019, and finally to December

         18, 2019.

                ii.     Initial Consideration of Restructuring Alternatives

                        41.    As to a long-term solution, the Debtors utilized the time provided by the

         various waivers to consider possible restructuring alternatives. Specifically, the Debtors explored

         (1) a consensual restructuring among the Debtors, the Prepetition First Lien Lenders, and the

         Noteholders; (2) a plan of reorganization sponsored by the Prepetition First Lien Lenders; (3) a

         toggle plan with a focus on a sale of the Debtors’ assets with a reorganization backstop; (4) a

         chapter 11 sale process with the Prepetition First Lien Lenders acting as a stalking horse bidder;

         and (5) a chapter 11 sale process funded by a debtor-in-possession facility provided by the

         Prepetition First Lien Lenders or some subset thereof.

                        42.    The Debtors’ initial goal was to effectuate a consensual restructuring out of

         court, and the Debtors engaged with both the Prepetition First Lien Lenders and the Ad Hoc

         Group to explore this possibility prior to commencing the Sale Process (defined below) in

         September of this year. As part of this, the Debtors provided the Ad Hoc Group with a significant

         amount of due diligence and held a number of meetings with the Ad Hoc Group’s professionals.

         Although the initial discussions did result in the Ad Hoc Group providing the Debtors with an

         initial set of potential terms for a restructuring, negotiations ultimately dwindled such that the

         Debtors decided they needed to pivot to other restructuring alternatives.




24977308.17
                                                         18
                       Case 19-12689-BLS         Doc 2    Filed 12/18/19     Page 19 of 29




                iii.    Negotiation of Debtor-in-Possession Financing

                        43.    After a great deal of discussion and negotiation with the Prepetition First

         Lien Lenders regarding restructuring alternatives, the Prepetition First Lien Lenders agreed to

         provide the DIP Debtors with a senior secured, superpriority debtor-in-possession credit facility

         (the “DIP Facility”) to fund a chapter 11 process for the sale of the DIP Debtors’ assets (the

         “Sale Process”). On August 30, 2019, the DIP Debtors entered into a commitment letter (the

         “First Commitment Letter”) pursuant to which the Prepetition Agent and certain of the

         Prepetition First Lien Lenders (the “DIP Lenders”) agreed to provide a $70.0 million DIP

         Facility, including a $35 million senior secured, superpriority term loan facility for cash advances

         to the DIP Debtors. The First Commitment Letter had a termination date of September 5, 2019,

         and contemplated that the DIP Debtors would commence the Chapter 11 Cases prior to

         September 5, 2019.

                        44.    In connection with the First Commitment Letter, and in an effort to

         maximize the value of the estates, the Debtors raised the possibility with the Prepetition Agent of

         commencing the Sale Process prior to commencing the Chapter 11 Cases, which the Debtors felt

         would enhance the value of the Debtors’ estates as it would provide the Debtors with the ability to

         significantly advance the yearly line-review process with their customers while also providing the

         Debtors with the opportunity to advance the Sale Process prior to commencing the Chapter 11

         Cases. While the parties explored this possibility, they entered into a second commitment letter

         on September 3, 2019 (the “Second Commitment Letter”), which extended the termination of

         the DIP Facility commitment to September 10, 2019. Ultimately, the DIP Lenders agreed with

         the Debtors that commencing the Sale Process prior to commencing the Chapter 11 Cases was

         worth pursuing, and, as part of this, agreed to extend the DIP Facility commitment to October 8.


24977308.17
                                                         19
                       Case 19-12689-BLS        Doc 2     Filed 12/18/19     Page 20 of 29




                        45.    As the October 8 deadline approached, given the Debtors’ progress, the

         DIP Lenders agreed to extend the DIP Facility commitment incrementally to October 16, 2019,

         and then, pursuant to a third commitment letter entered into on October 11, 2019 (the “Third

         Commitment Letter”), to November 19, 2019, and then to December 3, 2019. On November 26,

         2019, the DIP Debtors and the DIP Lenders entered into an amendment to the Third Commitment

         Letter that extended the DIP Facility Commitment to December 17, 2019, and, given the DIP

         Debtors’ current liquidity position and forecasted liquidity needs over the course of the Chapter

         11 Cases, decreased the size of the DIP Facility to $40 million with a $20 million senior secured,

         superpriority term loan facility for cash advances to the DIP Debtors. On December 13, 2019, the

         DIP Debtors and the DIP Lenders entered into a second amendment to the Third Commitment

         Letter that extended the DIP Facility Commitment to December 18, 2019.

                iv.     Negotiating the Noteholder Forbearance

                        46.    Although the Second Limited Waiver Extension and Forbearance provided

         the DIP Debtors with the requisite liquidity to continue operating in the short term and the Second

         Commitment Letter guaranteed the DIP Debtors with the requisite funding for the Chapter 11

         Cases, neither addressed the liquidity shortfall related to the September 16, 2019, interest

         payment due to the 2017 Senior Unsecured Notes (the “September Notes Payment”). As such,

         the Debtors were unable to make the September Notes Payment and instead opted to utilize the

         thirty-day grace period for such payment provided by the 2017 Senior Unsecured Notes

         Documents (the “Grace Period”).

                        47.    On October 11, 2019, during the Grace Period, the Debtors entered into a

         forbearance agreement with the Ad Hoc Group (the “Notes Forbearance Agreement”). Under

         the Notes Forbearance Agreement, certain Noteholders agreed to forbear from exercising rights


24977308.17
                                                         20
                       Case 19-12689-BLS         Doc 2    Filed 12/18/19     Page 21 of 29




         and remedies under the 2017 Senior Unsecured Notes Documents in connection with the

         September Notes Payment during the period from October 16, 2019, through November 17, 2019

         (the “Notes Forbearance Period”) for a fee of 0.25% of the outstanding principal amount of

         2017 Senior Secured Notes held by each forbearing Noteholder.             The Notes Forbearance

         Agreement further provided that the Notes Forbearance Period could be extended at the option of

         High Ridge Brands through November 30, 2019, for an additional fee of 0.10% of the outstanding

         principal amount of 2017 Senior Secured Notes held by each forbearing Noteholder (the

         “Additional Fee”). On November 17, 2019, High Ridge Brands chose to extend the Notes

         Forbearance Period through November 30, 2019, and paid the Additional Fee. Pursuant to a

         supplemental forbearance agreement entered into on November 20, 2019, and an amendment

         thereto entered into on December 13, 2019 (collectively with the Notes Forbearance Agreement,

         the “Notes Forbearance Agreements”), the Debtors further extended the Notes Forbearance

         Period to December 15, 2019, and finally to December 18, 2019 (the “Notes Forbearance

         Termination Date”).

                v.      Prepetition Marketing Efforts and Further Noteholder Negotiations

                        48.    The Debtors commenced the Sale Process on September 3, 2019. PJT

         Partners LP (“PJT”), the Debtors’ proposed investment banker, contacted approximately 125

         potential investors on behalf of the Debtors, with the aim of attracting multiple proposals to

         acquire the Debtors’ business on a cash-free, debt-free basis. In connection with this solicitation,

         the Debtors and their advisors prepared, among other things, a confidential information

         memorandum (“CIM”) to provide potential investors and bidders with adequate information upon

         which to make a proposal. During this process, forty-four (44) parties executed confidentiality




24977308.17
                                                         21
                        Case 19-12689-BLS       Doc 2     Filed 12/18/19     Page 22 of 29




         agreements and were granted access to the CIM, which contains significant diligence and other

         confidential information about the Debtors’ business.

                        49.     By October 10, ten (10) indications of interest had been received by the

         Debtors. Certain of the bids were for the entire Debtors’ business, whereas others were for a

         segment or segments of the Debtors’ business. Subsequent to receiving these indications of

         interest, the Debtors provided access to an electronic data room to nine (9) of the parties who had

         submitted indications of interest.      Additionally, the Debtors’ management team hosted

         management meetings with these parties to facilitate further diligence of the business. Ultimately,

         two (2) parties revised their initial indications of interest and several other parties noted that,

         although they would not be able to meet the timeline the Debtors had proposed, they remained

         interested in the process.

                        50.     While the Debtors were marketing their assets, they continued to explore a

         consensual restructuring with the Prepetition First Lien Lenders and the Ad Hoc Group.

         Although the Prepetition First Lien Lenders and the Ad Hoc Group each proposed potential

         structures a consensual restructuring could take, ultimately the parties were not able to reach an

         agreement prior to the commencement of the Chapter 11 Cases.

                vi.     Decision to Commence the Chapter 11 Cases

                        51.     Under the Notes Forbearance Agreements, if High Ridge Brands continued

         to be in default under the 2017 Senior Unsecured Notes Documents after the Notes Forbearance

         Period, the Noteholders would have the ability to demand repayment of the outstanding debt at

         such time. As the ultimate Notes Forbearance Termination Date approached, it became clear that

         High Ridge Brands would not be able to make the requisite payments to the Noteholders and

         would still be in default under the 2017 Senior Unsecured Notes Documents after the Notes


24977308.17
                                                         22
                          Case 19-12689-BLS              Doc 2       Filed 12/18/19         Page 23 of 29




         Forbearance Period.             As such, after evaluating all available alternatives, the Debtors, in

         consultation with their legal and financial advisors, made the decision to commence the Chapter

         11 Cases to continue pursuing an orderly sale of the Debtors’ assets in order to preserve and

         maximize the value of their assets for the benefit of all stakeholders.

         H.       Objectives in the Chapter 11 Cases

                           52.      The Debtors intend to utilize the bankruptcy process to continue the robust

         Sale Process they commenced prepetition.                   To effectuate this, the Debtors negotiated the

         following sale-related milestones as part of the debtor-in-possession financing:8

                                    a.        No later than ten (10) calendar days after the Petition Date, the DIP
                                              Debtors shall file a motion (the “Bid Procedures Motion”) with
                                              the Bankruptcy Court to approve bid procedures and establish the
                                              date of an auction (the “Auction”) to determine a winning bidder or
                                              bidders for the Purchased Assets;

                                    b.        No later than thirty-two (32) calendar days after the Petition Date,
                                              the Bankruptcy Court shall enter an order approving the Bid
                                              Procedures Motion, the Court shall have approved the Bid
                                              Procedures Motion;

                                    c.        The deadline for final bids (in order to be a qualified bid) shall be
                                              on or before February 5, 2020;

                                    d.        If qualified bids are received, the Debtors shall conduct the Auction
                                              on or before February 7, 2020;

                                    e.        No later than three (3) calendar days (or twenty-five (25) calendar
                                              days, to the extent such proposed sale is contested) after the
                                              Auction, the sale or sales of the Debtors’ assets shall be approved
                                              by the Court; and

                                    f.        No later than fourteen (14) calendar days (or thirty-five (35)
                                              calendar days, to the extent such proposed sale is contested) after
                                              the Auction, the sale or sales of the Debtors’ assets shall have
                                              closed.


         8
           The description of the milestones set forth herein is for illustrative purposes. Parties are referred to the DIP Motion
         (as defined below) for the precise terms of the debtor-in-possession finance facility.

24977308.17
                                                                   23
                         Case 19-12689-BLS             Doc 2      Filed 12/18/19       Page 24 of 29




                          53.      The Debtors believe that pursuing the Sale Process on the timeline set forth

         above will ensure that they can maximize the value of their assets for the benefit of all

         stakeholders. Further, the Debtors’ proposed debtor-in-possession financing will not only allow

         them to pursue the Sale Process but also to continue to operate the Debtors’ business with fully

         sufficient liquidity, which is to the benefit of all of the Debtors’ stakeholders.

                          54.      In sum, based on my experience, I believe that seeking a sale transaction, in

         accordance with the Bid Procedures Motion and with the support of the DIP Lenders, presents the

         best available option for the Debtors to maximize their value under the circumstances because it

         provides a breathing spell for the Debtors to focus on a value-maximizing sale and an attractive

         mechanism under which potential buyers can acquire the Debtors as a going concern or the

         Debtors’ assets.

                                                  FIRST DAY MOTIONS9

                          55.      In furtherance of their restructuring efforts, the Debtors will file First Day

         Motions substantially contemporaneously with this Declaration, and respectfully request that the

         Court enter the proposed orders granting relief requested in the First Day Motions. I believe that

         the relief sought in each of the First Day Motions (a) is vital to the Debtors’ transition to, and

         operation in, chapter 11 with minimal interruption or disruption to their businesses or loss of

         productivity or value, and (b) constitutes a critical element in maximizing value during these

         Chapter 11 Cases. In particular, in light of the Debtors’ Asset Light Model, any disruption to the

         workforce or interruption to the outsourced manufacturing and services would immediately and

         severely disrupt the Debtors’ business. Such a disruption would in turn have an equally negative

         impact on retailer confidence. It is therefore imperative to maintain the manufacturing and

         9
            Capitalized terms used in this section but not otherwise defined herein shall have the meanings ascribed to such
         terms in the First Day Motions, as applicable.

24977308.17
                                                                 24
                       Case 19-12689-BLS          Doc 2     Filed 12/18/19   Page 25 of 29




         retailing network that underlies the Debtors’ business model, and the relief sought in the First Day

         Motions will play a critical role in achieving that goal.

                        56.       The First Day Motions that are sought to be heard at the First Day hearing

         in these Chapter 11 Cases are:

                              •   Debtors’ Motion for an Order, Authorizing the Joint Administration of
                                  the Debtors’ Chapter 11 Cases for Procedural Purposes Only

                              •   Debtors’ Application for Entry of an Order Appointing Prime Clerk LLC
                                  as Claims and Noticing Agent Effective Nunc Pro Tunc to the Petition
                                  Date

                              •   Debtors’ Motion for Interim and Final Orders, (I) Prohibiting Utility
                                  Companies from Altering, Refusing, or Discontinuing Utility Services,
                                  (II) Deeming Utility Companies Adequately Assured of Future Payment,
                                  (III) Establishing Procedures for Determining Additional Adequate
                                  Assurance of Payment, and (IV) Setting a Final Hearing Related Thereto

                              •   Debtors’ Motion for Interim and Final Order, (I) Authorizing the
                                  Debtors to Pay Certain Prepetition Taxes and Fees and Related
                                  Obligations and (II) Authorizing Banks to Honor and Process Check and
                                  Electronic Transfer Requests Related Thereto

                              •   Debtors’ Motion for Interim and Final Orders (I) Authorizing Payment
                                  of Prepetition Obligations Incurred in the Ordinary Course of Business
                                  in Connection with Insurance Programs and (II) Authorizing Banks to
                                  Honor and Process Check and Electronic Transfer Requests Related
                                  Thereto

                              •   Debtors’ Motion for Entry of an Order (I) Authorizing (A) Payment of
                                  Prepetition Employee Wages, Salaries, and Other Compensation; (B)
                                  Payment of Prepetition Employee Business Expenses; (C) Contributions
                                  to Prepetition Employee Benefit Programs and Continuation of Such
                                  Programs in the Ordinary Course; (D) Payment of Workers’
                                  Compensation Obligations; (E) Payments for Which Prepetition Payroll
                                  Deductions Were Made; (F) Payment of All Costs and Expenses Incident
                                  to the Foregoing Payments and Contributions; and (II) Authorizing
                                  Banks to Honor and Process Check and Electronic Transfer Requests
                                  Related Thereto

                              •   Debtors’ Motion for Interim and Final Orders (I) Authorizing the
                                  Debtors to Honor Prepetition Obligations Related to Customer Programs
                                  and Otherwise Continue Customer Programs in the Ordinary Course of

24977308.17
                                                           25
                       Case 19-12689-BLS          Doc 2    Filed 12/18/19      Page 26 of 29




                                  Business and (II) Authorizing Banks to Honor and Process Check and
                                  Electronic Transfer Requests Related Thereto

                              •   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                                  the Debtors to Pay Certain Prepetition Claims of (A) Critical Vendors
                                  and Service Providers, (B) Shippers and Warehousemen, (C) Certain
                                  Vendors Entitled to Administrative Expense Status Under Section
                                  503(b)(9) of the Bankruptcy Code, and (D) Foreign Vendors; and
                                  (II) Authorizing Banks to Honor and Process Check and Electronic
                                  Transfer Requests Related Thereto

                              •   Debtors’ Motion for (I) an Order, (A) Authorizing and Approving
                                  Continued Use of Cash Management System; (B) Authorizing Use of
                                  Prepetition Bank Accounts and Check Stock; (C) Authorizing Payments
                                  of Prepetition Costs and Fees Associated with Customer Credit and Debit
                                  Card Transactions; (D) Waiving the Requirements of Section 345(b) on
                                  an Interim Basis; and (E) Granting Administrative Expense Status to
                                  Postpetition Intercompany Claims; and (II) a Supplemental Order
                                  Waiving the Requirements of Section 345(b) on a Final Basis

                              •   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                                  the Debtors to Obtain a Senior Secured Superpriority Postpetition
                                  Financing Facility, (II) Granting Liens and Superpriority Administrative
                                  Expense Claims, (III) Authorizing the Use of Cash Collateral,
                                  (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
                                  (VI) Scheduling a Final Hearing and (VII) Granting Related Relief (the
                                  “DIP Motion”)

                        57.       I have reviewed each of the First Day Motions (including the exhibits and

         schedules attached thereto) listed above, and, to the best of my knowledge, I believe that the facts

         set forth in the First Day Motions are true and correct. If I were called upon to testify, I could and

         would, based on the foregoing, testify competently to the facts set forth in each of the First Day

         Motions.

                        58.       Furthermore, as a result of my personal knowledge, information supplied to

         me by other members of the Debtors’ management and from my colleagues that perform services

         for the Debtors, from my review of relevant documents, and upon my opinion based upon my

         experience, discussions with the Debtors’ advisors and knowledge of the Debtors’ operations and


24977308.17
                                                          26
                       Case 19-12689-BLS          Doc 2     Filed 12/18/19     Page 27 of 29




         financial condition, I believe the relief sought in the First Day Motions is necessary for the

         Debtors to effectuate a smooth transition into chapter 11 bankruptcy and to avoid irreparable

         harm to their businesses and estates, and is in the best interests of the Debtors’ creditors, estates,

         and other stakeholders.

                        59.     Accordingly, for the reasons stated herein and in each of the First Day

         Motions filed concurrently or in connection with the commencement of these Chapter 11 Cases, I

         believe that the relief sought in the First Day Motions should be granted by the Court in its

         entirety, together with such other and further relief for the Debtors as this Court deems just and

         proper, in the most expeditious manner possible.

                                                   CONCLUSION

                        In furtherance of their chapter 11 efforts, for the reasons stated herein and in each

         of the First Day Motions, the Debtors respectfully request that the relief sought in the First Day

         Motions be granted.

         Dated: December 18, 2019

                                                       /s/ M. Benjamin Jones
                                                       M. Benjamin Jones, Chief Restructuring Officer




24977308.17
                                                          27
              Case 19-12689-BLS    Doc 2   Filed 12/18/19   Page 28 of 29



                                      EXHIBIT A

                                  Organizational Chart




24977308.17
Case 19-12689-BLS                    Doc 2            Filed 12/18/19                     Page 29 of 29




             CD&R Funds




                 CD&R
             HRB Holdings,
             L.P. (Cayman)                    Management
                                              Shareholders



                      High Ridge Brands                   Loan Parties
                      Holdings, Inc. (DE)
                                                          CD&R Non-Loan Parties
                                                          HRB Foreign Subsidiaries
                            HRB
                       Midco, Inc. (DE)

                       HRB Buyer, Inc.
                                                           Guarantor of the First Lien Credit Agreement
                           (DE)


                         High Ridge                        Parent Borrower under First Lien Credit Agreement
                       Brands Co. (DE)                     Issuer of Senior Unsecured Notes




                         Continental
 Golden Sun, Inc.                                     Freshcorp, Inc.
                       Fragrances, Ltd.
      (CA)                                                (DE)
                             (MI)




                                        Children Oral
                                       Care, LLC (DE)                   Dr. Fresh,
                                                                             ( )
                                                                        LLC (DE)



                                                   Better Alliance                   Dean Spirit
                                                      Limited                         Limited
                                                     (Anguilla)                       (B.V.I.)




                                                    Grosvenor
                                                    Consumer
                                                 Products Limited
                                                      (U.K.)



                             Corporation for U.S. income tax purposes

                             Disregarded entity for U.S. income tax purposes, corporation for foreign income tax purposes

                             Partnership for U.S. income tax purposes
